 

 

 

 

Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (this “Agreement”) is dated as of July 27, 2011,
by and among Bluesky Systems Holdings, Inc., a Nevada corporation (the
“Company”), Mr. Duane Bennett, together with the Northeast Nominee Trust being
the majority shareholders of the Company (the “Shareholders”), and Supera
Solutions Corp, a Nevada corporation (the “Purchaser”). Each of the Company, the
Shareholders and the Purchaser is referred to herein as a “Party” and
collectively, as the “Parties.”

WHEREAS, the Shareholders desire to sell and transfer an aggregate of 15,600,000
common shares of the Company held by them, directly and indirectly, to the
Purchaser, in the amounts set forth on Schedule 1 hereto (the “Shares”); and the
Shares represent 61.06% of the issued and outstanding capital stock of the
Company; and

WHEREAS, the Purchaser desires to purchase the Shares from the Shareholders, on
the terms and conditions more fully described in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

1.                   Purchase and Sale.

The Shareholders shall sell, transfer, convey and deliver unto the Purchaser the
Shares, and the Purchaser shall acquire and purchase from the Shareholders the
Shares. In consideration for the Shares, the Purchaser shall pay to the
Shareholders an aggregate purchase price of Three Hundred Ten Thousand Dollars
($310,000) (the “Purchase Price”) during the term payable as follows:

1.1                A non-refundable payment of $85,000 (the “Deposit”) shall be
deposited into escrow by the Purchaser pursuant to an Escrow Agreement (the
“Escrow Agreement”) among the Parties and Greentree Financial Group, Inc. as
escrow agent, upon signing this Agreement, which will be disbursed pursuant to
the Escrow Agreement;

1.2                The second payment of $225,000 shall be made by the Purchaser
at the Closing.



(1)

 

 

2.                   The Closing.

2.1                General. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by exchange of documents among the
Parties by fax or courier, as appropriate, following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) not later than 45 days
from the effective date of the reverse split referred to below or such other
date as the Purchaser and the Shareholders may mutually determine (the “Closing
Date”).

2.2                Deliveries at the Closing. At the Closing, pursuant to the
Escrow Agreement: (i) the Shareholders shall deliver to the Purchaser the
various certificates, instruments, and documents referred to in Section 9.1
below; (ii) the Purchaser shall deliver to the Shareholders the various
certificates, instruments, and documents referred to in Section 9.2 below;
(iii) the Purchaser shall deliver through the Escrow Agreement the balance of
the Purchase Price; and (iv) the Shareholders shall deliver to the Purchaser one
or more certificates evidencing the Shares (the “Certificates”), endorsed in
blank or accompanied by duly executed assignment documents and including a
Medallion Guarantee.

3.                   Representations and Warranties of the Shareholders.

 

The Shareholders represent and warrant to the Purchaser that the statements
contained in this Section 3, with respect to such Shareholders, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3).

3.1                Authority. The Shareholders have the power and authority to
execute, deliver and perform its obligations under this Agreement and to sell,
assign, transfer and deliver to the Purchaser the Shares as contemplated hereby.
No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or consent of any
third party is required in connection with the execution and delivery by the
Shareholders of this Agreement and the consummation of the transactions
contemplated hereby.

3.2                No Conflicts or Consents. Neither the execution and delivery
of this Agreement, nor the consummation of the transactions contemplated hereby
or compliance with the terms and conditions hereof by the Shareholders will
violate or result in a breach of any term or provision of any agreement to which
any Shareholder is bound or is a party, or be in conflict with or constitute a
default under, or cause the acceleration of the maturity of any obligation of
the Shareholders under any existing agreement or violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Shareholders
or any properties or assets of the Shareholders. The Shareholders are not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person or entity in
connection with the execution, delivery and performance by the Shareholders of
this Agreement, including the transfer of the Shares, that have been made or
obtained prior to the date of this Agreement, other than the disclosure filings
required by the Commission.

3.3                Enforceability. This Agreement has been duly and validly
executed by the Shareholders, and constitutes the valid and binding obligation
of each of the Shareholders, enforceable against such Shareholders in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.

3.4                No Encumbrances. The Shareholders own the Shares free and
clear of all liens, charges, security interests, encumbrances, claims of others,
options, warrants, purchase rights, contracts, commitments, equities or other
claims or demands of any kind (collectively, “Liens”), and upon delivery of the
Shares to the Purchaser, the Purchaser will acquire good, valid and marketable
title thereto free and clear of all Liens. The Shareholders are not parties to
any option, warrant, purchase right, or other contract or commitment that could
require the Shareholders to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement). The Shareholders
are not parties to any voting trust, proxy, or other agreement or understanding
with respect to the voting of any capital stock of the Company.



(2)

 

 



4.                   Representations and Warranties Concerning the Company.

Each of the Company and the Shareholders represents and warrants to the
Purchaser that the statements contained in this Section 4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4).

4.1                SEC Reports. The Company has filed all reports, registration
statements, definitive proxy statements and other documents and all amendments
thereto and supplements thereof required to be filed by it with the U.S.
Securities and Exchange Commission since April 4, 2007, the initial filing date
of the Company’s registration statement on Form 10 (the “SEC Reports”), all of
which have complied in all material respects with the applicable requirements of
the Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder. As of the respective dates of filing in final or definitive form
(or, if amended or superseded by a subsequent filing, then on the date of such
subsequent filing), none of the Company’s SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading.

4.2                Organization of Company. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada. The Company is duly authorized to conduct business and is in good
standing under the laws in every jurisdiction in which the ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect. “Material Adverse Effect” means any material
adverse effect on the business, operations, assets, financial condition or
prospects of the Company or its Subsidiaries, if any, taken as a whole or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith. The Company has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
its business. The Company has no subsidiaries and does not control any entity,
directly or indirectly, or have any direct or indirect equity participation in
any other entity. The Shareholders have delivered to the Purchaser true, correct
and complete copies of the Articles of Incorporation and Bylaws of the Company,
as amended through the date hereof.

4.3                Capitalization; No Restrictive Agreements.

(a)                 The Company’s authorized capital stock, as of the date of
this Agreement, consists of 50,000,000 Common Shares, $0.001 par value per
share, of which 25,548,933 shares are issued and outstanding.

(b)                 The Company has not reserved any shares of its Common Stock
for issuance upon the exercise of options, warrants or any other securities that
are exercisable or exchangeable for, or convertible into, Common Stock. All of
the issued and outstanding common shares are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders,
(ii) between or among the Shareholders and any third party, or (iii) between or
among any of the Company’s stockholders. The Company is not a party to any
agreement granting any stockholder of the Company the right to cause the Company
to register shares of the capital stock of the Company held by such stockholder
under the Securities Act.

4.4                Financial Statements. The Shareholders have provided the
Purchaser with unaudited balance sheets and statements of operations, changes in
stockholders' deficit and cash flows for the fiscal quarter March 31, 2011 and
2010 (collectively, the “Financial Statements”). The Financial Statements have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis, fairly present the financial
condition, results of operations and cash flows of the Company as of the
respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Company. The Company does not have
any liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes, except for liabilities expressly specified in the Financial Statements
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).



(3)

 

 

4.5                Absence of Certain Changes. Since March 31, 2011, there has
not been any event or condition of any character which has materially adversely
affected, or may be expected to materially adversely affect, the Company’s
business or prospects, including, but not limited to any material adverse change
in the condition, assets, Liabilities (existing or contingent) or business of
the Company from that shown in the Financial Statements. As of the date hereof,
there has been no material adverse changes or developments in the condition
(financial or otherwise) or prospects of the Company that have resulted, or
could reasonably be expected to result, in a material adverse effect on the
Company. The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do so. The
Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 4(5), “Insolvent” means, with
respect to the Company, (i) the present fair saleable value of Company’s assets
is less than the amount required to pay the Company’s total Liabilities
(existing or contingent), (ii) Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

4.6                Legal Proceedings. As of the date of this Agreement, there is
no legal, administrative, investigatory, regulatory or similar action, suit,
claim or proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.

4.7                Legal Compliance. The Company has complied in all material
respects with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of all
applicable governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply. Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

4.8                Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement, including
the transfer of the Shares, that have been made or obtained prior to the date of
this Agreement, other than the disclosure filings required by the Commission.

4.9                No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a material adverse effect on the Company.

4.10            Tax Matters.

(a)                 The Company has filed all state and federal tax returns that
it was required to file. All such tax returns were correct and complete in all
material respects. All taxes owed by the Company have been paid. The Company is
not currently the beneficiary of any extension of time within which to file any
tax return. No claim has ever been made by an authority in a jurisdiction where
the Company does not file tax returns that it is or may be subject to taxation
by that jurisdiction. There are no security interests or Liens on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any tax.

(b)                 The Company has withheld and paid all taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

(c)                 The Shareholders do not expect any authority to assess any
additional taxes for any period for which tax returns have been filed. There is
no dispute or claim concerning any Liability with respect to any taxes (a “Tax
Liability”) of the Company either (A) claimed or raised by any authority in
writing or (B) as to which the Company and the Shareholders have knowledge based
upon personal contact with any agent of such authority. No tax returns of the
Company have ever been audited or are currently the subject of an audit. The
Shareholders have delivered to the Purchaser correct and complete copies of all
federal and state income and other material tax returns, examination reports,
and statements of deficiencies assessed against or agreed to by the Company
since inception.

4.11            Liabilities of the Company. As of the Closing Date, the Company
will have no liabilities other than those associated with the real estate that
it will continue to own.

4.12            Disclosure. No representation or warranty by the Shareholders
contained in this Agreement, and no statement contained in the any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Shareholders pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omit or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.



(4)

 

 

5.                   Representations and Warranties of the Purchaser.

The Purchaser represents and warrants to the Shareholders as follows:

5.1                Authority. The Purchaser has full power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby.
This Agreement constitutes a valid and binding obligation of the Purchaser
enforceable in accordance with its terms, except as (i) the enforceability
hereof may be limited by bankruptcy, insolvency or similar laws affecting the
enforceability of creditor's rights generally and (ii) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

5.2                No Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by the Purchaser with any of the provisions hereof will: violate, or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in the creation of any Lien upon any of the
properties or assets of the Purchaser under any of the terms, conditions or
provisions of any material note, bond, indenture, mortgage, deed or trust,
license, lease, agreement or other instrument or obligation to which he is a
party or by which he or any of his properties or assets may be bound or
affected, except for such violations, conflicts, breaches or defaults as do not
have, in the aggregate, any material adverse effect; or violate any material
order, writ, injunction, decree, statute, rule or regulation applicable to the
Purchaser or any of its properties or assets, except for such violations which
do not have, in the aggregate, any material adverse effect.

5.3                Investment Intent. The Purchaser is acquiring the Shares for
its own account for investment and not for the account of any other person and
not with a view to or for distribution, assignment or resale in connection with
any distribution within the meaning of the Securities Act. The Purchaser agrees
not to sell or otherwise transfer the Shares unless they are registered under
the Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. The Purchaser has knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Shares.

5.4                Consents and Approvals. No permit, consent, approval or
authorization of, or declaration, filing or registration with any governmental
or regulatory authority or the consent of any third party is required in
connection with the execution and delivery by the Purchaser of this Agreement
and the consummation of the transactions contemplated hereby.

5.5                Purchaser Status. At the time the Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.

5.6                General Solicitation. The Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

5.7                Source of Funds. The Purchaser makes the following
representations regarding the source of funds for the Purchase Price:

(i)                   The Purchaser does not contemplate filing for relief under
the provision of any applicable Bankruptcy Code, nor is Purchaser involved in
any situation that Purchaser reasonably anticipates would cause Purchaser to
file for relief under any Chapter of any applicable Bankruptcy Code in the
future. Purchaser further sears, warrants and affirms that any funds which
Purchaser may transfer to the accounts of the Company are not the proceeds of
nor are intended for or being transferred in the furtherance of any concealment
of assets or any effort by conspiracy or otherwise to defeat, defraud or
otherwise evade, any party or the Court in any bankruptcy proceeding, a
receiver, a custodian, a trustee, a marshal, or any other officer of the Court
or government or regulatory official of any kind.

(ii)                 The Purchaser is not transferring assets in an attempt to
defeat the collection of any U.S. government obligation(s), U.S.
government-backed obligation(s), or any state, local, or national government (be
it foreign or domestic) obligation(s) and Purchaser is aware that doing so may
be a crime.

(iii)                The Purchaser hereby swears, warrants, and affirms that any
funds which Purchaser may transfer to the accounts of the Company are not the
proceeds of nor are they intended for or being transferred in the furtherance of
any illegal activity or activity prohibited by federal, state, local or foreign
laws. Such activity may include, but is not limited to: securities fraud or
other financial misconduct of any kind; tax evasion; environmental crimes;
activity involving drugs or other controlled substances; counterfeiting;
espionage; kidnapping; piracy; smuggling; copyright infringement; entry of goods
into the United States by means of false statements; terrorism; terrorist
financing or other material support of terrorists or terrorism; arms dealing;
bank fraud; wire fraud; mail fraud; bribery or any violation of the Foreign
Corrupt Practices Act; theft; embezzlement; misappropriation of public funds;
violations of export or import controls of the United States or any other
nation; any crime of violence; computer fraud and abuse; trading with enemies of
the United States; forgery; or fraud of any kind. Purchaser further warrants
that all transfers of funds will be in accordance with the Money Laundering
Control Act of 1986, as amended; the Bank Secrecy Act of 1970, as amended; the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, as amended; and all other applicable federal, state, local and foreign
laws, rules and regulations.

(iv)               The Purchaser understands that the Company acts in compliance
with various laws and regulations intended to detect and report unlawful
financial transactions relating, but not limited, to money laundering and
terrorist financing. Purchaser understands that the Company may disclose
personal financial information relating to customers and transactions to
appropriate law enforcement agencies without providing notice to the individual
or object of any such investigation.

The Shareholders acknowledge and agree that the Purchaser has not made and makes
no representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 5.



(5)

 

 

6.                   Brokers and Finders.

There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein. Other than the
foregoing, neither the Shareholders, nor any of their directors, officers or
agents on their behalf, have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement.

7.                   Pre-Closing Covenants.

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

7.1                General. Each of the Parties will use his or its best efforts
to take all action and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 9 below).

7.2                Notices and Consents. Each of the Parties will give any
notices to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governmental authorities necessary in
order to consummate the transactions contemplated hereby.

7.3                Entering into the License Agreement. Immediately upon the
reverse split being effective as referenced in Section 4(e), the Company shall
issue to Purchaser and deposit into escrow a certificate for 30,200,000
unregistered shares (post-split) of Common Stock (the “License Shares”), which
will be deliverable at the Closing, in exchange for a technology license from
the Purchaser satisfactory to the Company in all respects.

8.                   Post-Closing Covenants.

Each of the Shareholders and the Controlling Stockholder agree as follows with
respect to the period following the Closing.

8.1                Indemnification.

(a)                 The Shareholders agree to defend, protect, indemnify and
hold harmless the Company and the Purchaser, and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors, and any of their agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(each, an “Indemnified Liability” and collectively, the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Indemnitor in the Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Indemnitor contained in the Agreement
or any other certificate, instrument or document contemplated hereby or thereby
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of the Agreement or any other certificate,
instrument or document contemplated hereby or thereby.

(b)                 Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against the Indemnitors under this
Agreement, deliver to each of the Indemnitors a written notice of the
commencement thereof, and each Indemnitor shall have the right to participate in
the defense thereof with its own counsel; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the Indemnitors, if the
named parties to such proceeding include both the Indemnitors and the Indemnitee
and, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the Indemnitors would be inappropriate due to
actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. The Indemnitee shall
cooperate fully with the Indemnitors in connection with any negotiation or
defense of any such action or claim by the Indemnitors and shall furnish to the
Indemnitors all information reasonably available to the Indemnitee which relates
to such action or claim. The Indemnitors shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No Indemnitors shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Indemnitors shall not unreasonably
withhold, delay or condition its consent. The Indemnitor shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee. Following indemnification as provided for hereunder,
the Indemnitors shall be subrogated to all rights of the Indemnitee with respect
to all third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Indemnitors within a reasonable time of the commencement of any such action
shall not relieve such Indemnitors of any liability to the Indemnitee, except to
the extent that the Indemnitors is prejudiced in its ability to defend such
action.

(c)                 The indemnification required by this Agreement shall be made
by periodic payments of the amount thereof during the course of the defense
against any of the Indemnified Liabilities, reasonably promptly upon the receipt
by such Indemnitee of written bills (with such appropriate supporting
information as is reasonably requested by the Indemnitors that an Indemnified
Liability has been incurred and the amount thereof (together with such
appropriate supporting information as is reasonably requested by the
Indemnitors); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.

(d)                 To the extent that the undertaking by the Indemnitor
hereunder may be unenforceable for any reason, the Indemnitors shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

8.2                Further Action. The Parties agree that if at any time after
the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party may reasonably request, all at the sole cost and expense of
the requesting Party.



(6)

 

 

9.                   Conditions to Obligation to Close.

9.1                Conditions to Obligation of the Purchaser.

The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing is subject to satisfaction or
waiver of the following conditions:

(a)                 the truth of the representations and warranties set forth in
Sections 3 and 4;

(b)                 the Shareholders shall have performed and complied with all
of their covenants hereunder in all material respects through the Closing;

(c)                 no action, suit, or proceeding shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would
(A) prevent consummation of any of the transactions contemplated by this
Agreement or (B) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

(d)                 the Shareholders shall have procured all of the third party
consents, if any, required in order to effect the Closing;

(e)                 the Company shall have consummated a 1:30 reverse stock
split in compliance with all SEC, FINRA and Nevada laws, rules and regulations;

(f)                  the Company shall have paid all taxes due and owing in
Pennsylvania resulting from its redomicile merger to the State of Nevada and
taken all necessary corporate actions in furtherance of the merger to the
satisfaction of the Purchaser;

(g)                 the License Shares shall have been delivered to Purchaser
out of escrow simultaneously with the other escrow deliveries;

(h)                 the Shareholder shall have delivered to the Purchaser a
certificate to the effect that (i) each of the conditions specified above in
this Section 9.1(a)–(g) is satisfied in all respects, and (ii) as of the
Closing, the Company has no Liabilities.

The Purchaser may waive any condition specified in this Section 9.1 at or prior
to the Closing in writing executed by the Purchaser.

9.2                Conditions to Obligation of the Shareholders.

The obligations of the Shareholders to consummate the transactions to be
performed by them in connection with the Closing are subject to satisfaction of
the following conditions:

(a)                 the representations and warranties set forth in Section 5
above shall be true and correct in all material respects at and as of the
Closing Date;

(b)                 the Purchaser shall have performed and complied with all of
its covenants hereunder in all material respects through the Closing;

(c)                 no action, suit, or proceeding shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would
(A) prevent consummation of any of the transactions contemplated by this
Agreement or (B) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect); and

(d)                 all actions to be taken by the Purchaser in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the
Shareholders;

(e)                 Duane Bennett shall have been issued an option which is
satisfactory to Mr. Bennett in all respects with cashless exercise provisions to
purchase 400,000 post-split shares of Common Stock of the Company at a price of
$.50 per share for a period of 60 months and having standard anti-dilution
provisions and other protective provisions; and

(f)                  the Company shall enter into an Operating Agreement which
is satisfactory to the Shareholders in all respects for a 90-day period of time
pursuant to which the Purchaser shall operate the two rental units in Chicopee,
MA owned by the Company and dispose of them to Mr. Pablo Torres or his nominee
at a nominal price, with Mr. Torres assuming the mortgage.

The Shareholders, or either of them, may waive any condition specified in this
Section 9.2 at or prior to the Closing in writing executed by both or either of
the Shareholders.



(7)

 

 

10.                Miscellaneous.

(a)                 Facsimile Execution and Delivery. Facsimile execution and
delivery of this Agreement is legal, valid and binding execution and delivery
for all purposes.

(b)                 No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity, except as otherwise set forth in Section 8.1 (as
to the Indemnitees).

(c)                 Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

(d)                 Succession and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Purchaser and the Shareholders; provided, however, that
the Purchaser may (i) assign any or all of its rights and interests hereunder to
one or more of its affiliates, and (ii) designate one or more of its affiliates
to perform its obligations hereunder, but no such assignment shall operate to
release the Purchaser or a successor from any obligation hereunder unless and
only to the extent that Shareholders agree in writing.

(e)                 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

(f)                  Headings. The Section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g)                 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally or by
commercial delivery service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile (with confirmation of receipt) to the
parties at the following address (or at such other address for a party as shall
be specified by like notice):

(i)                   if to the Shareholders, to:

Duane Bennett
191 Chestnut Street
Springfield, MA 01103
Telephone: (413) 734-3116

 

(ii)                 if to the Purchaser, to:

Supera Solutions Corp
George Todt
1801 Century Park East, Suite 1500
Los Angeles, CA 90067
Telephone: (310) 990-0336

 

(h)                 Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State Nevada without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Nevada.

(i)                   Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
the Purchaser and the Shareholders or their respective representatives. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(j)                  Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

(k)                 Expenses. Each of the Parties will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

(l)                   Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. The Parties intend that
each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Nothing
in the disclosure Schedule attached hereto shall be deemed adequate to disclose
an exception to a representation or warranty made herein, however, unless the
disclosure Schedule identifies the exception with particularity and describes
the relevant facts in detail. Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item in the
disclosure Schedule or supplied in connection with the Purchaser’s due diligence
review, shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

(m)               Specific Performance. Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter (subject to the provisions set forth in Section 10(n)
below), in addition to any other remedy to which they may be entitled, at law or
in equity.

(n)                 Submission to Arbitration. Each of the Parties agrees that
any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach termination or invalidity thereof, shall be submitted to one
arbitrator appointed by the American Arbitration Association. The Arbitration
will be conducted in compliance with the rules and procedures of the American
Arbitration Association. The award of such arbitration shall be final and have
binding force over each party, and judgment on such arbitration award may be
entered in any court of competent jurisdiction. If arbitration shall fail for
any reason, then the parties hereby submit to the jurisdiction of any state or
federal court sitting in Las Vegas, Nevada, in any action or proceeding arising
out of or relating to this Agreement, and agrees that all claims in respect of
the action or proceeding may be heard and determined in any such court. Each of
the Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto. Any Party may
make service on any other Party by sending or delivering a copy of the process
to the Party to be served at the address and in the manner provided for the
giving of notices in Section 10(g) above. Nothing in this Section 10(n),
however, shall affect the right of any Party to bring any action or proceeding
arising out of or relating to this Agreement in any other court or to serve
legal process in any other manner permitted by law or at equity. Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

[Signature Pages Follow]

 



 

 

(8)

 



IN WITNESS WHEREOF, the Parties have caused this Share Purchase Agreement to be
executed and delivered by their respective officers thereunto duly authorized,
all as of the date first written above.

COMPANY

 

BLUESKY SYSTEMS HOLDINGS, INC.

 

 

By: /s/ Duane Bennett

Duane Bennett, President

 

 

PURCHASER

 

SUPERA SOLUTIONS CORP

 

 

By: /s/ Dan Kehoe

Dan Kehoe, President

 

 

SHAREHOLDERS

 

/s/ Duane Bennett

Duane Bennett (individually)

 

 

NORTHEAST NOMINEE TRUST

 

 

By: /s/ Duane Bennett

Duane Bennett, Trustee

 

 

(9)

 



 

SCHEDULE 1

Selling Shareholder Name  Transfer Common Shares  Percentage of Transfer Shares
Duane Bennett   100,000    0.39% Northeast Nominee Trust   15,500,000    60.67%
    15,600,000    61.06%

 

